Citation Nr: 0217495	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the October 1988 rating decision that reduced the rating for 
the service-connected bilateral pes cavus with traumatic 
arthritis from 30 percent to 10 percent, effective on 
February 1, 1989.  

2.  Entitlement to an effective date earlier than April 27, 
1999, for the assignment of a 20 percent rating for the 
service-connected pes cavus with traumatic arthritis of the 
right foot.  

3.  Entitlement to an effective date earlier than April 27, 
1999, for the assignment of a 20 percent rating for the 
service-connected pes cavus with traumatic arthritis of the 
left foot.  

4.  Entitlement to a rating higher than 20 percent for the 
service-connected pes cavus with traumatic arthritis of the 
right foot.  

5.  Entitlement to an effective date earlier than 
February 25, 2000, for the grant of service connection for 
mixed tension migraine headaches.  

6.  Entitlement to an effective date earlier than April 27, 
1999, for the grant of service connection for chondromalacia 
patella, with history of injury of the right knee.  

7.  Entitlement to an effective date earlier than April 27, 
1999, for service connection for chondromalacia patella, 
with history of injury of the left knee.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 







INTRODUCTION

The veteran had active service from October 1974 to August 
1986, plus two prior years of active service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2000 and March 2001 decisions of the RO.  

The veteran testified at a hearing at the RO before a 
Hearing Officer in December 2000.  

In June 2001, the RO granted service connection for major 
depression, variously diagnosed as bipolar disorder, and 
assigned a 10 percent evaluation under Diagnostic Code 9434, 
effective on February 25, 2000.  The record reflects no 
disagreement with the initial rating.  

In light of the favorable action taken by the RO, the issue 
of service connection for major depression, variously 
diagnosed as bipolar disorder, has been rendered moot.  



FINDINGS OF FACT

1.  In a rating action issued on October 31, 1988, the RO 
reduced the evaluation for the service-connected bilateral 
pes cavus with traumatic arthritis from 30 percent to 
10 percent, effective in February 1989.  The veteran did not 
enter a timely appeal from that decision.  

2.  The correct facts, as they were known at the time, were 
before the RO, and the statutory or regulatory provisions 
extant at the time were correctly applied.  

3.  There was a tenable basis for the decision reached by 
the RO in October 1988.  

4.  The veteran filed his claim for increase for the 
service-connected bilateral pes cavus with traumatic 
arthritis on April 27, 1999.  

5.  A March 2001 RO rating decision assigned separate 
ratings of 20 percent for the service-connected pes cavus 
with traumatic arthritis of each foot, effective on 
April 27, 1999.  

6.  It is not factually ascertainable from the record that 
the service-connected pes cavus with traumatic arthritis of 
each foot had increased in severity earlier than the date of 
receipt of claim for increase.  

7.  The service-connected right foot disability is 
manifested primarily by pes cavus, plantal fasciitis, 
limitation of motion, degenerative change, and pain on 
walking that produce a level of overall impairment that more 
nearly approximates that of a severe degree.  

8.  On February 25, 2000, the veteran presented his initial 
claim of service connection for headaches.  

9.  In a March 2001 rating decision, the RO granted service 
connection for mixed tension migraine headaches, effective 
on February 25, 2000.  

10.  On November 3, 1987, the RO received the veteran's 
claim of service connection for joint disease of the right 
knee.  

11.  A December 1987 rating decision denied the veteran's 
claim for service connection for joint disease of the right 
knee.  

12.  There was no correspondence received from the veteran 
from the time of the unappealed December 1987 RO rating 
decision until April 27, 1999, showing the veteran's intent 
to reopen a claim of service connection for a bilateral knee 
disability.  



CONCLUSIONS OF LAW

1.  The October 1988 rating decision was not clearly and 
unmistakably erroneous with respect to the reduction of the 
rating for the service-connected bilateral pes cavus with 
traumatic arthritis.  38 C.F.R. § 3.105(a) (2002).  

2.  An effective date earlier than April 27, 1999, for the 
assignment of a 20 percent rating for the service-connected 
pes cavus with traumatic arthritis of the right foot is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).  

3.  An effective date earlier than April 27, 1999, for the 
assignment of a 20 percent rating for the service-connected 
pes cavus with traumatic arthritis of the left foot is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).  

4.  The criteria for a rating of 30 percent for the service-
connected pes cavus with traumatic arthritis of the right 
foot are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.44, 4.45, 4.71a 
including Diagnostic Codes 5003, 5284 (2002).  

5.  An effective date earlier than February 25, 2000 for the 
grant of service connection for mixed tension migraine 
headaches is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 3.400(q)(ii) (2002).  

6.  An effective date earlier than April 27, 1999, for the 
grant of service connection for chondromalacia patella, with 
history of injury of the right knee is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2002).  

7.  An effective date earlier than April 27, 1999, for the 
grant of service connection for chondromalacia patella, with 
history of injury of the left knee is not warranted. 
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claims.  

The Board notes that the issues in this case, other than 
entitlement to an increased evaluation for the service-
connected right foot disability, are legal ones.  The 
veteran is not prejudiced thereby, because there is no 
factual development, which could require VA assistance or 
additional notice.  

With respect to the CUE claim, one who requests reversal or 
revision of a prior decision is not considered to be "a 
claimant" within the meaning of the VCAA; consequently, the 
notice and development provisions of the VCAA are not 
applied in CUE adjudications.  See, e.g., Livesay v. 
Principi, 15 Vet. App. 165 (2001).

With respect to the claim for an increased evaluation for 
the service-connected right foot disability, the record 
contains sufficient information to decide the claim.  This 
includes a recent VA examination performed to evaluate the 
severity of the service-connected disability.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background


A.  The Service-Connected Bilateral Pes Cavus With Traumatic 
Arthritis 

A careful review of service medical records dated in 
February 1986 shows that the veteran was unable to perform 
military duties due to pain on ambulation and exertion.  The 
diagnosis was that of degenerative joint disease of both mid 
tarsus secondary to congenital pes cavus and resultant 
numerous injuries in the past several years.  

On September 2, 1986, the veteran submitted a claim for 
service connection for joint disease of both feet.  

In a September 1986 rating decision, the RO granted service 
connection for bilateral pes cavus with traumatic arthritis 
of the feet and assigned a 30 percent evaluation under 
Diagnostic Code 5278, effective from the day following the 
date of discharge in August 1986.  The veteran was notified 
of this decision and did not appeal.  

The veteran underwent a VA examination in October 1988.  He 
reported previously serving as a paratrooper in the special 
forces and having had multiple episodes of bilateral foot 
pain.  The veteran reported a decrease in his activity level 
that improved his foot pain somewhat; the veteran still was 
unable to run and do recreational type activities.  He 
reported that, during activities of daily living, his foot 
pain was somewhat intermittent and he had good days and bad 
days.  

The veteran reported that his foot pain was much better than 
before.  He occasionally had foot cramps on the plantar 
aspect of his foot, but no longer had a sharp pain in his 
mid foot.  He had no specific numbness in his toes or 
plantar aspect of his foot, but reported that his entire 
foot had gone numb on occasion in the past.

Upon examination, the veteran had a normal gait and 
alignment of his foot and ankle; he had rather high arches 
when walking.  The dorsiflexion of the ankle was to 15 
degrees; plantar flexion was to 45 degrees.  He had a 
somewhat high arch with normal palpable bony structures and 
mid foot motion.  Inversion and eversion of subtalar motion 
was to 10 degrees.  There was no painful motion or points of 
tenderness on examination.  His neurovascular status, 
including sensation and pulses, was intact.  

X-ray studies revealed evidence of pes cavus deformity noted 
bilaterally; bony structures were intact, and joint spaces 
were anatomical.  The diagnosis was that of history of 
bilateral pes cavus with traumatic arthritis.  

In an October 1988 rating decision, the RO reduced the 
evaluation for the service-connected bilateral pes cavus 
with traumatic arthritis from 30 percent to 10 percent, to 
become effective in February 1989.  The veteran was notified 
of this decision; he requested further investigation prior 
to the rating being reduced.  

In November 1988, the RO informed the veteran that the 
initial 30 percent evaluation was based on traumatic 
aggravation of a congenital condition and that his recent VA 
examination showed improvement in the condition to warrant a 
reduction in the rating.  No further correspondence on this 
matter was received from the veteran.  

On April 27, 1999, the veteran submitted a claim to re-
evaluate his service-connected bilateral pes cavus with 
traumatic arthritis; he contended that his condition had 
deteriorated.  

In a January 2000 rating decision, the RO continued the 10 
percent evaluation for the service-connected bilateral pes 
cavus with traumatic arthritis on the basis that the veteran 
had not reported to a scheduled VA examination.

On February 25, 2000, the veteran again claimed an increased 
evaluation of the service-connected bilateral pes cavus with 
traumatic arthritis.  

Correspondence received from the veteran in August 2000 
reflects that he had not received any notification to report 
for a VA examination.  

In an August 2000 rating decision, the RO assigned an 
increased evaluation for the service-connected bilateral pes 
cavus with traumatic arthritis from 10 percent to 
30 percent, effective from the date of the veteran's claim 
for increase in April 1999.  The veteran was notified of 
this decision; an appeal followed.  

During the course of the veteran's appeal, the veteran 
testified before an Hearing Officer at the RO in December 
2000.  The veteran's testimony was to the effect that he had 
appealed the RO's decision to reduce the evaluation for the 
service-connected pes cavus with traumatic arthritis from 30 
percent to 10 percent, by sending in a letter.   

The veteran underwent a VA examination in February 2001.  He 
reported having had problems in service with parachute 
jumping that produced pain in his feet and ankles.  He 
reported increasing pain since that time with his feet.  The 
veteran reported that it hurt even to get out of bed in the 
morning and that he had developed a heel spur on the right 
foot and an ankle spur on the left ankle.  

The veteran reported having pain as his main problem, as 
well as stiffness, fatigue, and lack of endurance.  He 
described having pain with walking, while standing and at 
rest.  Narcotics were prescribed.  The examiner noted that 
daily activities were markedly limited due to pain in his 
feet and ankles.  

Upon examination, the right foot had thickened skin at the 
heel and in the toes in the metatarsophalangeal joint area.  
Palpation of the feet produced pain along the fascia of the 
foot, indicating a plantar fasciitis.  There was severe pain 
in the right heel, where the heel spur was, on pressure.  
The foot had a very high arch.  His dorsiflexion lacked 15 
degrees of getting to the zero mark, meaning 15 degrees 
dorsiflexion; plantar flexion was to 45 degrees.  Total 
movement of only 30 degrees of dorsiflexion and plantar 
flexion; medial and lateral flexion of the ankle was normal.  

The veteran's pulses were present in the dorsalis pedis and 
the posterior tibial.  The veteran complained that going up 
and down stairs bothered his feet; his ankle did not seem to 
be painful.  The toes seemed relatively stiff.  Pain did not 
seem to prevent the movement of the ankle, though it was 
limited.  The pain was mainly related to standing and 
walking.  

The veteran complained of having pain on pressure in certain 
areas, such as the plantar fasciitis.  The rest of the foot 
had a swollen area on the lateral aspect of the right foot, 
which was sore and hurt at times.  The examiner noted no 
pain today on pressure.  

The veteran walked very slowly and carefully with a cane, as 
though his feet hurt.  His posture on standing was normal.  
High arches were present.  Palpation of the Achilles tendon 
revealed no tenderness; valgus and varus were normal.  There 
was no malalignment of the feet, and no hallux valgum was 
present.  

Upon examination, the left foot was very similar to the 
right foot; the left foot dorsiflexed to zero degrees and 
plantar flexed to 40 degrees.  Medial and lateral flexion 
was normal.  

The skin of the heel and at the forefoot was thickened.  
There was tenderness along the course of the fascia of the 
foot.  There was a high arch in the mid-foot area.  There 
seemed to be no tenderness of the heel where a heel spur 
would be.  The Achilles tendon and attachment were not 
tender.  

X-ray studies taken of the right foot revealed a plantar 
calcaneal spur and mild degenerative change of the right 
first metatarsophalangeal joint.  X-ray studies taken of the 
left foot were negative.  

The diagnoses were those of residuals of injuries to both 
feet from parachute jumps with pes cavus, bilaterally; 
plantar fasciitis, bilaterally; heel spur on the right heel; 
ankle spur on the left ankle, with limitation of motion of 
both ankles.  

In a March 2001 rating decision, the Hearing Officer 
assigned separate evaluations of 20 percent each for the 
service-connected pes cavus with traumatic arthritis of the 
right foot, and the service-connected pes cavus with 
traumatic arthritis of the left foot-effective from the date 
of claim for an increased evaluation on April 27, 1999.  

In the March 2001 rating decision, the Hearing Officer also 
determined that there was no clear and unmistakable error in 
the rating action that reduced the evaluation for the 
service-connected bilateral pes cavus with traumatic 
arthritis from 30 percent to 10 percent, effective in 
February 1989.  


B.  Other Claims for Earlier Effective Dates
 
On September 2, 1986, the veteran submitted a claim of 
service connection for migraine headaches.  No action was 
taken on this claim.  

On November 3, 1987, the veteran submitted a claim of 
service connection for joint disease of the elbows, wrist, 
right knee and right hip.  

In a December 1987 rating decision, the RO denied service 
connection for joint disease of the elbows, wrist, right 
knee and right hip. The veteran was notified of this 
decision, and he did not appeal.  

On April 27, 1999, the veteran applied to reopen the claim 
of service connection for a bilateral knee disability.  

In a January 2000 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a bilateral knee disability.  

On February 25, 2000, the veteran submitted a claim of 
service connection for a bilateral knee disability as a 
residual of the service-connected bilateral pes cavus with 
traumatic arthritis and claims of service connection for 
headaches and a bipolar disorder.  

In July 2000, the RO denied the veteran's claims of service 
connection for a left knee disability, headaches and for a 
bipolar disorder on the basis that the claims were not well 
grounded.  

In an August 2000 rating decision, the RO denied the 
veteran's claim of secondary service connection for a 
bilateral knee disability and the claims of service 
connection for headaches and for a bipolar disorder, on the 
basis that each claim was not well grounded. The veteran was 
notified of this decision; an appeal followed.  

In a March 2001 rating decision, a Hearing Officer granted 
service connection for mixed tension migraine headaches, 
effective from the date of claim on February 25, 2000; 
granted service connection for chondromalacia patella, with 
history of injury of the right knee, effective from the date 
of reopened claim on April 27, 1999; and granted service 
connection for chondromalacia patella, with history of 
injury and arthritis of the left knee, effective from the 
date of claim in April 27, 1999.  

The statements of the veteran in the claims folder are to 
the effect that his earlier claims had never been acted upon 
and that he should be entitled to benefits retroactively 
from the date of his first claim.  






III.  Legal Analysis-The Service-Connected Pes Cavus
with Traumatic Arthritis of the Right and Left Feet


A.  Clear and Unmistakable Error

The veteran asserts that the October 1988 rating decision 
that reduced the evaluation for the service-connected 
bilateral pes cavus with traumatic arthritis from 30 percent 
to 10 percent contained clear and unmistakable error (CUE).  

Under § 3.105(a), CUE that requires revision of a prior 
final rating action exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. 
App. at 314.  

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's 
duty to assist a veteran cannot form a basis for a claim of 
CUE because such a breach creates only an incomplete rather 
than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 
396 (1995).  


(1)  Error of Law 

Regulations pertaining to the reduction of evaluations for 
compensation purposes in 1988 and 1989 were as follows:

Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, rating action will be taken.  The 
reduction will be made effective the 
last day of the month in which a 60-day 
period from date of notice to the payee 
expires.  The veteran will be notified 
at his or her latest address of record 
of the action taken and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence.  38 C.F.R. 
§ 3.105(e) (1989).

Here, the veteran was notified of the reduction by letter 
dated on November 3, 1988.  The veteran submitted a letter 
of inquiry in November 1988 (discussed in detail 
hereinbelow).  

In responding to the veteran on November 29, 1988, the RO 
provided further detailed reasons for the reduction.  The 
reduction of the evaluation for the service-connected 
disability had not become effective until February 1, 1989-
i.e., more than 60 days after notification was sent to the 
veteran.  

Accordingly, the Board finds that the RO had complied with 
the regulatory provisions in effect at the time for the 
reduction of evaluations of a service-connected disability.  

The veteran also contends that VA's duty to assist was not 
fulfilled because not all testing and bone scans were 
conducted at the VA examination.  Again, as noted 
hereinabove, a breach of VA's duty to assist a veteran 
cannot form a basis for a claim of CUE, because such a 
breach creates only an incomplete rather than an incorrect 
record.  Elkins v. Brown, 8 Vet. App. at 396.  


(2)  Error of Fact  

In this case, the evidence available to the RO in October 
1988 included the veteran's service medical records, his 
initial application for VA compensation benefits and a 
report of VA examination in October 1988.  

The most recent VA examination report at the time showed 
that the veteran was experiencing less pain than he had been 
approximately two years earlier upon discharge from service.  
Nor was he taking any medications for foot pain.  The 
diagnosis was that of history of bilateral pes cavus with 
traumatic arthritis.  

The RO reduced the evaluation for the service-connected 
bilateral pes cavus with traumatic arthritis from 30 percent 
to 10 percent on the basis that recent medical evidence 
showed improvement in the veteran's condition.  

No assertion has been made with any degree of specificity as 
to what error of fact was made or how a different 
application of law and regulations would dictate a 
"manifestly different" result.  Fugo v. Brown, 6 Vet. App. 
at 44.  

The effect of the veteran's primary contention is that he is 
merely asserting disagreement with how the RO evaluated the 
facts before it in October 1988.  

Indeed, the Board finds that there was a tenable basis for 
the RO's decision in October 1988.  The report of VA 
examination in October 1988 clearly demonstrates that the 
service-connected bilateral pes cavus with traumatic 
arthritis was less severe than when initially evaluated.  To 
determine that a reduction of the evaluation from 30 percent 
to 10 percent was warranted is a supportable conclusion 
given the medical evidence of record.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the veteran has failed to meet 
the legal requirement, the claim must be denied.  Luallen v. 
Brown, 8 Vet. App. at 96.  


B.  Effective Dates

The veteran asserts that the effective date for the re-
assignment of separate 20 percent ratings for the service-
connected pes cavus with traumatic arthritis of each foot, 
should be the day following the date of discharge in August 
1986 or the day of the reduction of the rating in February 
1989.  

In the September 1986 rating decision, the RO granted 
service connection for bilateral pes cavus with traumatic 
arthritis and assigned a 30 percent rating, effective in 
August 1986.  

An October 1988 RO rating decision reduced the evaluation 
for the service-connected bilateral pes cavus with traumatic 
arthritis from 30 percent to 10 percent, to become effective 
in February 1989.  The veteran was notified of this 
determination, and he responded in November 1988.  

Specifically, the veteran wrote that he "[had] recently 
received the letter reducing my disability rating.  [He 
could] understand the reasons but [he did] have some 
questions...."  The veteran then asserted that the disability 
might have been traumatic, rather than congenital and 
questioned whether the diagnosis was entirely correct, 
noting problems in his knees, hip, shoulders and elbow.  

The veteran concluded by stating that he "believe[d] that 
this [might] be a more severe arthritic problem than 
previously indicated and should warrant further 
investigation prior to the reduction in the rating."  

In November 1988, the VA replied to the veteran, stating 
that his initial evaluation was based on traumatic 
aggravation of a congenital condition, that his recent VA 
examination showed improvement in the condition, and that 
service connection had previously been denied for trouble 
with the veteran's elbows, wrists, right knee, and right 
hip.  No further correspondence was received from the 
veteran.  


(1)  Finality

The veteran testified in December 2000 that the November 
1988 letter to the RO was intended as an NOD.  

VA regulations define an NOD as a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2002).

In addition, the regulations note that while special wording 
is not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of 
original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant 
disagrees must be identified.  38 C.F.R. § 20.201.  

Based on the tone and content of the November 1988 letter to 
the RO, the Board finds that the terms of the letter cannot 
reasonably be construed as a Notice of Disagreement with the 
October 1988 determination or as evidencing the veteran's 
desire for appellate review.  

While the October 1988 rating action pertained only to the 
evaluation of the service-connected pes cavus with traumatic 
arthritis, the veteran appeared to be discussing, instead, 
other disabilities that had previously denied.  

As such, the Board finds that the veteran's November 1988 
letter to the RO did not constitute a valid NOD.  Hence, 
the October 1988 RO rating determination became final.  38 
U.S.C.A. § 7105.  

Moreover, because the veteran did not file a timely appeal 
from the RO rating decision issued on October 31, 1988, the 
Board is precluded from assigning an effective date earlier 
than October 31, 1988.  See 38 C.F.R. § 3.400(o).  


(2)  Date of VA Receipt of Claim
 
The records show that, after passage of more than 10 years, 
the veteran then submitted a claim for increase for the 
service-connected bilateral pes cavus with traumatic 
arthritis; the date of receipt of the claim was on April 27, 
1999. 

There is no evidence in the claims folder of any treatment 
records for the service-connected bilateral pes cavus during 
the one-year period preceding the submission of the 
veteran's claim in April 1999.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); 38 C.F.R. § 3.157.  

The Board notes that, in March 2001, an RO hearing officer 
assigned separate ratings of 20 percent for the service-
connected pes cavus with traumatic arthritis of each foot 
under Diagnostic Code 5284.  

These ratings were made effective from the date of the 
veteran's claim on April 27, 1999.  




(3)  Date Increase in Disability Factually Ascertainable

In general, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, 
if application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400.  

If it is factually ascertainable that the disability 
increased within one year preceding the date of claim for 
the increased rating, the effective date of increased 
compensation will be the date the disability increased 
within that year.  38 C.F.R. § 3.400(o)(2).  

Disability evaluations are assigned by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board finds in this case that it is factually 
ascertainable that the service-connected pes cavus with 
traumatic arthritis of each foot had increased in severity 
to the point where the disabilities warranted higher 
evaluations from the date of VA receipt of claim on 
April 27, 1999.  

Here, the increase in severity in the service-connected pes 
cavus with traumatic arthritis of each foot was shown 
subsequently at the VA contract examination in April 2000.  

At that time the veteran had good range of motion of the 
ankle, but he had a significant antalgic gait with weight-
bearing and ambulation.  The veteran described the pain as 
being all over both feet.  

Likewise, the separate ratings resulted in an overall 
increased evaluation of the service-connected disabilities, 
and were based upon findings of another VA examination in 
February 2001, showing limitation of motion of both ankles, 
pes cavus bilaterally, and plantar fasciitis bilaterally; a 
heel spur on the right heel; an ankle spur on the left 
ankle; and degenerative changes of the right first 
metatarsophalangeal joint.  

Again, it is pertinent to note that there are no treatment 
records for the service-connected pes cavus during the one-
year period preceding the date of VA receipt of claim for 
increase in April 1999.  

As such, the overall evidence cannot support the assignment 
of an effective date earlier than the date of VA receipt of 
claim for increase for the service-connected pes cavus with 
traumatic arthritis of each foot.  Accordingly, an effective 
date earlier than April 27, 1999, is not for application for 
either foot.  


C.  Evaluation of the Right Foot Disability

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the 
level of disability present must include consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As noted above, a 20 percent rating requires moderately 
severe residuals of foot injuries.  Severe residuals of foot 
injuries warrant a 30 percent evaluation.  A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  

A review of the record shows that the RO assigned a 20 
percent evaluation for the service-connected pes cavus with 
traumatic arthritis of the right foot, based upon evidence 
showing limitation of motion, degenerative change, and 
complaints of pain.

The evidence also reflects that the veteran has pain and 
difficulties with walking and standing.  Pain may provide a 
basis for a compensable disability rating.  Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997).  

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment in his right 
foot from pain that interferes with his ability to walk. 
38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.  In this 
case, the veteran walks very slowly with a cane.  

There is also evidence of degenerative changes of the right 
metatarsophalangeal joint with tenderness and limitation of 
motion, and medical evidence of an antalgic gait.  It is the 
opinion of the Board that severe foot disability has been 
established in the veteran's right foot under Diagnostic 
Code 5284.  

After consideration of all the evidence, including the 
veteran's statements and regulatory provisions, as well as 
DeLuca v. Brown, 8 Vet. App. 202 (1995), dealing with 
functional impairment caused by pain, the Board finds that 
the right foot disability is manifested primarily by pes 
cavus, plantal fasciitis, limitation of motion, degenerative 
change, and pain on walking that produce a level of severe 
disablement.  

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss 
due to pain does more closely approximate a severe 
disability of the right foot, which would warrant a 30 
percent rating.  


IV.  Legal Analysis-Other Claims for Earlier Effective Dates

The veteran asserts that the effective dates for the grant 
of service connection for mixed tension migraine headaches, 
and for the grant of service connection for chondromalacia 
patella with history of injury of both knees should be 
applied retroactively to the date of his first claim for VA 
benefits.  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based 
on new and material evidence following an earlier denial is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  



A.  Mixed Tension Migraine Headaches

A review of the record reflects that the veteran submitted a 
claim of service connection on September 2, 1986.  However, 
the veteran did not specifically claim service connection 
for headaches in that document.  

The RO subsequently granted service connection for other 
disabilities and notified the veteran of the action.  The 
veteran did not appeal from that rating action.  

There is no record of a claim for headaches, nor any 
evidence that the veteran entered a timely appeal.  See 38 
C.F.R. § 3.103(e) (prior to 1990); 38 C.F.R. § 3.103(a) 
(after 1990); 38 C.F.R. §§ 19.114, 19.192 (prior to 1991).  
A grave procedural error would have the effect of preventing 
a decision from becoming final.  Hayer v. West, 188 F.3d 
1327, 1333 (Fed. Cir. 1999).  However, this is not 
demostrated in this case.  

The date of the original claim of service connection for 
headaches in this case was on February 25, 2000.  
Accordingly, the Board finds that the grant of service 
connection for mixed tension migraine headaches can be no 
earlier than that date.  


B.  Chondromalacia Patella, with History of Injury to Both 
Knees

A review of the record shows that the veteran first 
submitted a claim for joint disease of the right knee on 
November 3, 1987.  This claim was denied by the RO, and the 
veteran did not appealed.  Hence, the December 1987 RO 
rating determination became final.  38 U.S.C.A. § 7105.  

There was no correspondence received from the veteran from 
the time of the unappealed December 1987 RO rating decision 
until April 27, 1999.  At that time, the veteran submitted a 
claim for service connection for a bilateral knee 
disability.  

Any communication from the veteran may be considered an 
informal claim if it identifies the benefit sought.  
38 C.F.R. § 3.155(a); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  The records show that the correspondence from the 
veteran was accepted as a request to reopen the veteran's 
claim of service connection for a bilateral knee disability.  

While the January 2000 RO rating decision determined that 
new and material evidence was not submitted to reopen the 
veteran's claim, additional evidence submitted within one 
year of that decision permitted reopening of the claim and 
further development, and resulted in the grant of service 
connection for a bilateral knee disability by the RO in 
March 2001.  

As set forth hereinabove, the RO has assigned an effective 
date of April 27, 1999, for the grant of service connection 
for chondromalacia patella, with history of injury of both 
knees.  This date corresponds to the date of VA receipt of 
the veteran's successfully reopened claim.  Here, whether 
considered an application to reopen or a new claim of 
service connection, the veteran submitted his application on 
April 27, 1999.  

While the veteran did, indeed, file his original claim of 
service connection for a right knee disability in November 
1987, that claim was denied by the December 1987 RO 
decision.  

In sum, there is no legal basis for an effective date 
earlier than April 27, 1999, the date of VA receipt of the 
veteran's claim.  Previous determinations which are final 
and binding are accepted as correct, in the absence of clear 
and unmistakable error.  No such error has been shown or 
alleged.  

After consideration of all the evidence, the Board finds 
that an effective date earlier than April 27, 1999 is not 
for application in this matter.  



ORDER

The claim of CUE in the October 1988 RO rating decision must 
be denied.  

The claim for an effective date earlier than April 27, 1999, 
for the assignment of a 20 percent rating for the service-
connected pes cavus with traumatic arthritis of the right 
foot is denied.  

The claim for an effective date earlier than April 27, 1999, 
for the assignment of a 20 percent rating for the service-
connected pes cavus with traumatic arthritis of the left 
foot is denied.  

An increased rating of 30 percent for the service-connected 
pes cavus with traumatic arthritis of the right foot is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

The claim for an effective date earlier than February 25, 
2000 for the grant of service connection for mixed tension 
migraine headaches is denied.  

The claim for an effective date earlier than April 27, 1999, 
for the grant of service connection for chondromalacia 
patella, with history of injury of the right knee is denied.  

The claim for an effective date earlier than April 27, 1999, 
for the grant of service connection for chondromalacia 
patella, with history of injury of the left knee is denied.  

		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

